[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________                         FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 04-16012
                                                                            April 21, 2006
                               ________________________                   THOMAS K. KAHN
                                                                              CLERK
                     D. C. Docket No. 03-01570-CV-ORL-18-DAB

MICHAEL ALLEN SANDERS,



                                                                        Petitioner-Appellant,

                                            versus

SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL OF FLORIDA,


                                                                     Respondents-Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                       (April 21, 2006)

Before BIRCH, CARNES and BRUNETTI *, Circuit Judges.

PER CURIAM:

       *
         Honorable Melvin Brunetti, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      Because of Petitioner-Appellant’s release from incarceration on April 6,

2006, this case is now moot. See Lane v. Williams, 455 U.S. 624, 633–34, 102 S.

Ct. 1322, 1328 (1982). As a result, this Court and the district court lack subject

matter jurisdiction over it. Accordingly, we dismiss this appeal, vacate the district

court’s judgment, and remand to the district court to dismiss this case as moot.

      VACATED and REMANDED with instructions to DISMISS the case.




                                          2